Citation Nr: 0808077	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  03-05 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to Department of Veterans Affairs 
(VA) benefits, exclusive of health care under 
38 U.S.C. Chapter 17.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The appellant served on active duty from March 1965 to May 
1967.  He was discharged in March 1967 under other than 
honorable conditions.  This matter comes before the Board of 
Veterans' Appeals (Board) from an August 2002 decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the appellant's claim regarding whether 
the character of his discharge from service constituted a bar 
to VA benefits was proper.  In a July 2006 decision, the 
Board reopened the claim and remanded the underlying claim 
for additional development.


FINDINGS OF FACT

1.  The appellant was inducted into service in March 1965 and 
was discharged in March 1967 under other than honorable 
conditions.

2.  There is no evidence of record showing that the appellant 
was insane at the time of the offenses that resulted in his 
discharge from service.


CONCLUSION OF LAW

The appellant's other than honorable discharge from service 
is a bar to VA benefits. 38 U.S.C.A. §§ 101(2), 5103A, 5303 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.12, 3.13, 3.354 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Character of Discharge

The term veteran means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2007).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2007).  A 
discharge under honorable conditions is binding on the VA as 
to the character of discharge.  38 C.F.R. § 3.12(a) (2007).

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b) (2007).  Benefits are not payable where the claimant 
was discharged or released by reason of the sentence of a 
general court-martial.  38 C.F.R. § 3.12(c)(2) (2007); 38 
U.S.C.A. § 5303 (West 2002 and Supp. 2007).

Additionally, a discharge or release under other than 
honorable conditions (OTH) is considered to have been issued 
under dishonorable conditions if it is determined that it was 
issued because of willful and persistent misconduct.  A 
discharge, because of a minor offense, will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious, or unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(d)(4) (2007).  In order for a person to be found to have 
been insane at the time of committing the offense, the 
insanity must be such that it legally excuses the acts of 
misconduct.  Additionally, there must be a causal connection 
between the insanity and the misconduct in order to 
demonstrate that a claimant's OTH discharge should not act as 
a bar to the grant of veterans' benefits.  Cropper v. Brown, 
6 Vet. App. 450 (1994).

The record reflects that the appellant was disciplined for 
three offenses under Article 15 of the Uniform Code of 
Military Justice.  In March 1966, he was disciplined for 
disorderly conduct in a public place (he was found to have 
been loud and boisterous in an argument with a bartender), 
and for breaking restriction (he left the company area after 
being placed on restriction).  The final Article 15 
proceeding was in July 1966.  At that time he was disciplined 
for being disorderly in a public place and for being 
uncooperative with military police.  The record also reflects 
that the appellant was Court Martialed in October 1966 and in 
April 1967.  In October 1966, a Special Court Martial found 
the appellant guilty of assaulting a fellow serviceman and 
intentionally inflicting grievous bodily harm, and of 
wrongfully appropriating United States currency from a 
female.  In April 1967 a Summary Court Martial found the 
appellant guilty of assaulting a fellow serviceman.

In March 1967, an Army Discharge Review Board recommended 
that the appellant be discharged for reasons of unfitness.  
His performance throughout his period of active service was 
determined to have been characterized by intentional shirking 
of his duties and by behavior rendering him repeatedly 
subject to punitive action.  His conduct and efficiency 
ratings were noted to have been excellent from the time of 
his induction in March 1965 until December 1965, when he was 
transferred for duty in the Pacific.  For the period from 
December 1965 to March 1967, his performance was noted to be 
consistently poor or unsatisfactory.  His behavior was 
further determined to have not been due to an incapacity to 
become a satisfactory solider within the meaning of 
unsuitability.

The appellant contends that his character of discharge should 
not be a bar to VA benefits because he was insane at the time 
of committing the acts noted above.   There is no evidence of 
record, however, that the appellant was in fact insane at the 
time the acts were committed.  His service medical records 
are negative for any complaints, treatment, or diagnosis of 
insanity or any other psychiatric disorder.  The appellant 
was referred for psychiatric evaluation in February 1967 in 
conjunction with his proposed discharge.  Neuropsychiatric 
evaluation at that time, however, did not result in any 
psychiatric diagnoses.  He was determined to be mentally 
responsible, able to distinguish right from wrong, and able 
to adhere to the right.  Neither does any subsequent evidence 
demonstrate or suggest that the veteran was insane at the 
time he committed the above-noted acts.  Thus, the Board 
finds that there is no evidence supporting a finding that the 
veteran was insane at the time of committing the offenses 
causing discharge or release.  Significantly, the burden is 
on the appellant to submit competent medical evidence that he 
was insane at the time of committing the offenses.  Stringham 
v. Brown, 8 Vet. App. 445 (1995).

Having determined that the appellant was not insane at the 
time he committed the offenses with which he was charged in 
service, the question before the Board is whether the 
appellant's actions constituted willful and persistent 
misconduct such that his discharge or release under other 
than honorable conditions is considered to have been issued 
under dishonorable conditions, barring him from the receipt 
of VA benefits other than health care under 38 U.S.C. Chapter 
17.

In order for the appellant's offenses to be considered to 
have been minor offenses, as noted in the exception to a bar 
of entitlement to VA benefits, the offenses must be 
determined to be such that the commission of the offenses 
would not have interfered with or precluded the appellant's 
military duties.  Stringham v. Brown, 8 Vet. App. 445 (1995).  
In this case, the Board finds that the offenses committed by 
the appellant did interfere with his military duties and 
therefore may not be considered to be minor offenses.  The 
record clearly reflects that the appellant's military 
performance was considered to be consistently poor or 
unsatisfactory throughout the time period during which the 
offenses were committed.  His performance was additionally 
characterized by intentional shirking of his duties and by 
behavior rendering him repeatedly subject to punitive action.  
In light of the fact that the appellant's service may 
therefore not be considered to have otherwise been honest, 
faithful, and meritorious, the offenses with which the 
appellant was charged cannot be found to have been minor 
offenses.

As the appellant's actions were not minor offenses, and were 
committed of his own volition, the Board finds that the 
offenses were committed willfully.  Additionally, because the 
veteran's actions subjected him to disciplinary actions on 
numerous occasions, the Board finds that the veteran's 
misconduct was persistent in nature.  Given the willful and 
persistent nature of his misconduct, the Board finds that the 
appellant's discharge or release under other than honorable 
conditions amounts to a discharge under dishonorable 
conditions, barring him from receipt of VA benefits other 
than health care under Chapter 17, Title 38, United States 
Code.  Consequently, the appellant has no legal entitlement 
to VA benefits based upon disease or injury sustained during 
his period of active service, and his claim must be denied as 
a matter of law.  38 C.F.R. § 3.12(d) (2007); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The Board has considered whether the notice and development 
provisions of law of applicable to this claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  The 
Board finds that because the appellant has been determined 
not to be a veteran as a matter of law for compensation 
purposes and is thus found to be barred from VA benefits by 
reason of the character of his discharge, the notice 
provisions do not apply in this case.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 
Fed. Reg. 59989 (2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  
Accordingly, the Board finds no prejudice toward the 
appellant in proceeding with the adjudication of his claim.


ORDER

The character of the appellant's service from March 1965 to 
May 1967 is a bar to entitlement to VA benefits other than 
health care under 38 U.S.C. Chapter 17.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


